DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 June 2022 has been entered.

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 17 May 2022.

Regarding Previous Rejection Under 35 USC § 112
Previous rejection of claims 1, 3-8, 10-18 has been withdrawn in view of the amendment to the rejected claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for the following examiner’s amendment was given in a telephone interview with William Player (Reg. No. 31,409) on 22 July 2022.

In the claims, the Examiner’s Amendment is as follows:

Claims 3, 16-17 have been canceled.

Claims 1 and 9 have been amended as follows:

1. (Currently amended) A method of detecting symptoms of peritonitis in a patient, wherein the method comprises steps of:
taking a photo at a specific region of a hose conducting a drainage solution, flowing from inside the patient, using a smartphone having a camera and an input zone for inputting at least one query parameter by the patient through the input zone of the smartphone;
evaluating the taken photo and evaluating the at least one query parameter when inputted, wherein a lightproof hose cover is coupled to a holding apparatus, where the smartphone is introduced, such that the specific region of the hose photographed by the smartphone camera is protected from light or is shaded, and wherein taking the photo is carried out such that a brightness value of the taken photo is calculated averaged over a total or partial pixel range of the smartphone camera, wherein the holding apparatus and the lightproof hose cover do not cover the smartphone camera when the hose is placed in a holder of the holding apparatus to allow the taking of the photo of the specific region of the hose; and
detecting the symptoms of peritonitis by comparing a degree of scattered light detected at the taken photo at the specific region with a threshold value of peritoneal dialysis solution supplied to the patient.

9. (Currently amended) A non-transitory computer readable storage medium for a smartphone having a photo camera and an input zone, for recognizing symptoms of peritonitis, wherein the medium carries a program that evaluates at least one photograph taken at a specific region of a hose conducting a drainage solution, flowing from inside a patient, by the smartphone camera and evaluates the taken photo and at least one query parameter input by the patient via the input zone, and wherein a lightproof hose cover is coupled to a holding apparatus where the smartphone is introduced such that the specific region of the hose photographed by the smartphone camera is protected from light or is shaded, and wherein taking the photo is carried out such that a brightness value of the taken photo is calculated averaged over a total or partial pixel range of the smartphone camera, wherein the holding apparatus and the lightproof hose cover do not cover the smartphone camera when the hose is placed in a holder of the holding apparatus to allow the taking of the photo of the specific region of the hose.

Allowable Subject Matter
Claims 1, 4-15 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record does not show or suggest the combination of the following limitations: “evaluating the taken photo and evaluating the at least one query parameter when inputted, wherein a lightproof hose cover is coupled to a holding apparatus, where the smartphone is introduced, such that the specific region of the hose photographed by the smartphone camera is protected from light or is shaded, and wherein taking the photo is carried out such that a brightness value of the taken photo is calculated averaged over a total or partial pixel range of the smartphone camera, wherein the holding apparatus and the lightproof hose cover do not cover the smartphone camera when the hose is placed in a holder of the holding apparatus to allow the taking of the photo of the specific region of the hose”.

Regarding claim 9, this claim is also allowed as it incorporates limitations similar to those set forth in independent claim 1.

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.	Kleiner US Patent Application Publication No. 2020/0016301 teaches device for use in endoluminal vacuum therapy.

2.	Huang et al. US Patent Application Publication No. 2016/0157736 teaches system and methods for assessment of relative fluid flow using laser speckle imaging.

3.	Ohno et al. US Patent Application Publication No. 2007/0059687 teaches process for evaluating phagocytotic function and use thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 11, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633